DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as obvious over Ujiie et al. (US 2020/0099003 A1), hereinafter as Ujiie, in view of Zhang et al. (CN 108313987 A), see attached translation document.
[Chung et al. (US 2020/0343392 A1), hereinafter as Chung is utilized herein as evidence.]

4.	Regarding Claim 1, Ujiie discloses a photodetector (see Figs. 1-4, embodiment 1 and [0018] “imaging element”), comprising:
a light transmission layer (element 20, see [0085] “transparent substrate” and [0093] “Light may also be incident from a substrate 20 side.”);
a lower electrode (element 21, see [0093] “anode 21”) disposed on the light transmission layer;
a sensor layer (at least element 23, see [0093] “photoelectric conversion layer 23”) disposed on the lower electrode and configured to comprise a light absorber (see [0097] “photoelectric conversion ; and
an upper electrode (element 25, see [0093] “cathode 25”) disposed on the sensor layer,
wherein, when an electric field is applied to the lower and upper electrodes such that current flows through the sensor layer, and light is transmitted to the sensor layer through the light transmission layer, the photodetector measures an energy band gap related to a change in the current (see [0097] “photoelectric conversion layer that is sensitive to green and absorbs green light (light having a wavelength of 495 nm to 570 nm)”;
Note, the limitations of “when an electric field is applied to the lower and upper electrodes such that current flows through the sensor layer, and light is transmitted to the sensor layer through the light transmission layer, the photodetector measures an energy band gap related to a change in the current” are determined as functional limitations describing functional capabilities of the device – see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”. Ujiie discloses the structure as claimed which is capable of performing the claimed functions.).
Ujiie does not appear to explicitly disclose the measured energy band gap is determined depending upon the thickness of the sensor layer.
Zhang discloses the measured energy band gap is determined depending upon the thickness of the sensor layer (see attached translation document pg. 3, “The first aspect of the embodiment of the invention claims a two-dimensional tellurium nano sheet, the thickness of the two-dimensional nanometre sheet is 1-50 nm … The embodiment of the invention light response wavelength range of the 
Also see evidentiary reference Chung [0005] “a two-dimensional (2D) semiconductor having a characteristic in which an energy band gap varies depending on a thickness, and of more widely varying a wavelength band of energy of the absorbed light” – two-dimensional semiconductor photosensitive material inherently have an energy band gap sensitive which is dependent on a thickness of the layer).
The material of the sensor layer as taught by Zhang is incorporated as the material of the sensor layer of Ujiie. The combination discloses the measured energy band gap is determined depending upon the thickness of the sensor layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the measured energy band gap is determined depending upon the thickness of the sensor layer as taught by Zhang as the measured energy band gap is determined depending upon the thickness of the sensor layer of Ujiie because the combination provides a sensor layer material which has good time stability and photo-detector cycle stability which can have a variety of thicknesses resulting in an adjusted sensitivity to band gaps and wavelengths of light (see Zhang pg. 3 and evidentiary reference Chung [0005]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known sensor layer material for another to obtain predictable results (see Ujiie [0097] “photoelectric conversion layer that is sensitive to green and absorbs green light (light having a wavelength of 495 nm to 570 nm)” and Zhang pg. 3 “The embodiment of the invention light response wavelength range of the two-dimensional nanometre sheet is 500 nm or less”).

Claim 2, Ujiie and Zhang disclose the photodetector according to claim 1, wherein, when the thickness of the sensor layer is 30 nm to 80 nm, the photodetector determines an energy band gap of 2.23 Eg to 2.48 Eg for light having a wavelength of 500 nm (see Zhang attached translation document pg. 3, “The first aspect of the embodiment of the invention claims a two-dimensional tellurium nano sheet, the thickness of the two-dimensional nanometre sheet is 1-50 nm … The embodiment of the invention light response wavelength range of the two-dimensional nanometre sheet is 500 nm or less … two-dimensional nanometre sheet has a narrower band gap so as to response the range of from ultraviolet light to visible light, then it has good time stability and photo-detector cycle stability”;
Ujiie and Zhang disclose a same material as the Applicant’s invention with thickness selectable within the range of current claim and also discloses the same wavelength which corresponds to the claimed energy band gap of light).

6.	Regarding Claim 3, Ujiie and Zhang disclose the photodetector according to claim 1, wherein the light absorber is formed using a transition metal dichalcogen compound or any one of MoS2, WS2, MoSe2, WSe2, MoTe2, Te2 (see Zhang attached translation document pg. 3, “The first aspect of the embodiment of the invention claims a two-dimensional tellurium nano sheet”), ZrS2, and ZrSe2 as heterogeneous mixtures of transition metals.

7.	Regarding Claim 4, Ujiie and Zhang disclose the photodetector according to claim 3, wherein the thickness of the sensor layer is adjusted to 30 nm to 80 nm (see Zhang attached translation document pg. 3, “The first aspect of the embodiment of the invention claims a two-dimensional tellurium nano sheet, the thickness of the two-dimensional nanometre sheet is 1-50 nm”) depending upon the rate of centrifugation for liquid-phase exfoliation of the transition metal dichalcogen compound or the heterogeneous transition metal mixture (Note, the current claim is directed to a device which requires the thickness of the sensor layer to be between 30 nm to 80 nm – reasons during a manufacturing stage for the resulting device structure does not further limit the claimed structure of the sensor layer).

8.	Regarding Claim 6, Ujiie and Zhang disclose the photodetector according to claim 1, wherein the light transmission layer is formed using at least one of polyethyleneterephthalate (PET) (see Ujiie [0085] “examples of the substrate include organic polymers … polyethylene terephthalate (PET)”;
Note, PET polymer has a materialistic property which is flexible to a degree), polyethylene (PE), polystyrene (PS), poly(methylmethacrylate) (PMMA), and polydimethylsiloxane (PDMS) as polymer-based flexible materials.

9.	Regarding Claim 8, Ujiie and Zhang disclose the photodetector according to claim 1, wherein the lower electrode is formed using at least one of ITO (see Ujiie [0099] “the anode 21 may be formed of a transparent conductive material (e.g., ITO)”), Al-doped ZnO (AZO), Ga-doped ZnO (GZO), In,Ga-doped ZnO (IGZO), Mg-doped ZnO (MZO), Mo-doped ZnO, Al-doped MgO, Ga-doped MgO, F-doped SnO2, and Nb-doped TiO2 as metal oxides; Ag nanowires; a highly conductive coating agent (PEDOT:PSS); and CuAlO2.

10.	Regarding Claim 9, Ujiie and Zhang disclose the photodetector according to claim 8, wherein the upper electrode is used using any one of Al (see Ujiie [0099] “the cathode 25 may be formed of Al (aluminum)”), Au, Ag, Cu, Pt, W, Ni, Zn, Ti, Zr, Hf, Cd, and Pd as metal materials.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Ujiie et al. (US 2020/0099003 A1), hereinafter as Ujiie, in view of Zhang et al. (CN 108313987 A), see attached translation document, in view of Kwon et al. (US 2020/0136063 A1), hereinafter as Kwon.

12.	Regarding Claim 5, Ujiie and Zhang disclose the photodetector according to claim 1, wherein the light transmission layer is formed using any one of glass (see Ujiie [0085] “examples of the substrate include various glass substrates”) and quartz as silicon-based materials or one of styrene-acrylonitrile copolymers (SAN), general purpose polystyrene (GPPS), poly vinyl chloride (PVC), acrylonitrile butadiene styrene (ABS), and polycarbonate (PC) as transparent plastic materials (see Ujiie [0085]).
	Ujiie and Zhang do not appear to explicitly disclose the light transmission layer is formed using any one of glass and quartz as silicon-based materials and one of styrene-acrylonitrile copolymers (SAN), general purpose polystyrene (GPPS), poly vinyl chloride (PVC), acrylonitrile butadiene styrene (ABS), and polycarbonate (PC) as transparent plastic materials.
	Kwon discloses the light transmission layer is formed using any one of glass and quartz as silicon-based materials and one of styrene-acrylonitrile copolymers (SAN), general purpose polystyrene (GPPS), poly vinyl chloride (PVC), acrylonitrile butadiene styrene (ABS), and polycarbonate (PC) as transparent plastic materials (see Fig. 2 and [0177] “The substrate may be for example made of an inorganic material such as glass or a silicon wafer; an organic material such as polycarbonate, polymethylmethacrylate, polyethyleneterephthalate, polyethylenenaphthalate, polyamide, polyethersulfone, or any combination thereof”).
	The combination of materials for the light transmission substrate layer as taught by Kwon is incorporated as a combination of materials for the light transmission substrate layer of Ujiie and Zhang. The combination discloses any one of glass and quartz as silicon-based materials and one of styrene-acrylonitrile copolymers (SAN), general purpose polystyrene (GPPS), poly vinyl chloride (PVC), acrylonitrile butadiene styrene (ABS), and polycarbonate (PC) as transparent plastic materials.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the combination of materials for the light transmission substrate layer as taught by Kwon as a combination of materials for the light transmission substrate layer of Ujiie and Zhang, wherein the combination discloses any one of glass and quartz as silicon-based materials and one of styrene-acrylonitrile copolymers (SAN), general purpose polystyrene (GPPS), poly vinyl chloride (PVC), acrylonitrile butadiene styrene (ABS), and polycarbonate (PC) as transparent plastic materials because the combination allows for use with a photodetector providing desired degree of rigidity and transmission based on the inherent material properties for which any combination is selectable (see Kwon [0177]);
	Furthermore, the combination is  simple substitution of one known element for another to obtain predictable results – simple substitution of one known substrate material for another in a similar device to obtain predictable results wherein a single or combination of material are disclosed as alternatives (see Kwon [0177] and Ujiie [0085]). 

13.	Claim 7 is rejected under 35 U.S.C. 103 as obvious over Ujiie et al. (US 2020/0099003 A1), hereinafter as Ujiie, in view of Zhang et al. (CN 108313987 A), see attached translation document, in view of Murata et al. (US 2017/0092876 A1), hereinafter as Murata.

14.	Regarding Claim 7, Ujiie and Zhang disclose the photodetector according to claim 1.
Ujiie and Zhang do not disclose wherein the sensor layer is formed using at least one of poly(methylmethacrylate) (PMMA), polytetrafluoroethylene (PTFE), propylene glycol methyl ether acetate (PGMA), polyethylene glycol (PEG), polyacrylonitrile (PAN), polyurethane (PU), polyvinylpyrrolidone (PVP), polyethersulfone (PES), and polyarylethersulfones (PAES).
	Murata discloses wherein the sensor layer is formed using at least one of poly(methylmethacrylate) (PMMA) (see Fig. 1 sensor layer element 30 and see [0112] “the photoelectric conversion material layer may be coated with a coating layer. Examples of a material forming the coating layer include … polymethyl methacrylate (PMMA)”), polytetrafluoroethylene (PTFE), propylene glycol methyl ether acetate (PGMA), polyethylene glycol (PEG), polyacrylonitrile (PAN), polyurethane (PU), polyvinylpyrrolidone (PVP), polyethersulfone (PES), and polyarylethersulfones (PAES).
	The sensor layer to include a coating of PMMA as taught by Murata is incorporated as the sensor layer to include a coating of PMMA of Ujiie and Zhang. The combination discloses wherein the sensor layer is formed using at least one of poly(methylmethacrylate) (PMMA), polytetrafluoroethylene (PTFE), propylene glycol methyl ether acetate (PGMA), polyethylene glycol (PEG), polyacrylonitrile (PAN), polyurethane (PU), polyvinylpyrrolidone (PVP), polyethersulfone (PES), and polyarylethersulfones (PAES) (The coating layer material on the sensor layer is incorporated as a part of the sensor layer). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the sensor layer is formed using at least one of poly(methylmethacrylate) (PMMA), polytetrafluoroethylene (PTFE), propylene glycol methyl ether acetate (PGMA), polyethylene glycol (PEG), polyacrylonitrile (PAN), polyurethane (PU), polyvinylpyrrolidone (PVP), polyethersulfone (PES), and polyarylethersulfones (PAES) as taught by Murata as wherein the sensor layer is formed using at least one of poly(methylmethacrylate) (PMMA), polytetrafluoroethylene (PTFE), propylene glycol methyl ether acetate (PGMA), polyethylene glycol (PEG), polyacrylonitrile (PAN), polyurethane (PU), polyvinylpyrrolidone (PVP), polyethersulfone (PES), and polyarylethersulfones (PAES) of Ujiie and Zhang because the combination provides an electrical and mechanical buffer function between the photosensitive material of the sensor layer which can have a functional group capable of bonding to an electrode at one end (see Murata [0112]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known sensor layer for another in a similar device to obtain predictable results of including PMMA (see Murata Fig. 1 and [0112]).

15.	Claim 10 is rejected under 35 U.S.C. 103 as obvious over Ujiie et al. (US 2020/0099003 A1), hereinafter as Ujiie, in view of Zhang et al. (CN 108313987 A), see attached translation document, in view of Kim et al. (US 2011/0101365 A1), hereinafter as Kim.

16.	Regarding Claim 10, Ujiie and Zhang disclose the photodetector according to claim 9.
Ujiie and Zhang do not appear to explicitly disclose wherein the lower and upper electrodes are formed using any one of graphene, graphene oxide, carbon nanotubes, and fullerene (C60).
Kim discloses wherein the lower and upper electrodes are formed using any one of graphene, graphene oxide, carbon nanotubes, and fullerene (C60) (see [0049] “electrode 15 may include at least one of indium tin oxide (ITO), Al-doped ZnO(AZO), Ga-doped ZnO(GZO), Mg-doped ZnO(MGO), Mo-doped ZnO, In, Ga-codoped ZnO(IGZO), graphene and combinations thereof” and [0050] “electrode 55 and the control gate electrode G may be at least one of Al, Au, Cu, Pt, Ag, W, Ni, Zn, Ti, Zr, Hf, Cd, Pd, graphene, alloys and combinations thereof” both selected as combinations with graphene).
The lower and upper electrodes material to be in combination with graphene as taught by Kim is incorporated as the lower and upper electrodes material to be in combination with graphene of Ujiie and Zhang. The combination discloses wherein the lower and upper electrodes are formed using any one of graphene, graphene oxide, carbon nanotubes, and fullerene (C60) (each of the electrodes of Ujiie are respectively combined to further comprise graphene).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the lower and upper electrodes are formed using any one of graphene, graphene oxide, carbon nanotubes, and fullerene (C60) as taught by Kim as wherein the lower and upper electrodes are formed using any one of graphene, graphene oxide, carbon nanotubes, and fullerene (C60) of Ujiie because the combination allows for added material selection with a combination of materials for each of the lower and upper electrodes to effect the electrical and mechanical properties of the electrodes as desired (see Kim [0049-0050]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known lower and upper electrode material for another to obtain predictable results wherein a single or combination of material are disclosed as alternatives (see Kim [0049-0050] and Ujiie [0099]).

17.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Ujiie et al. (US 2020/0099003 A1), hereinafter as Ujiie, in view of Zhang et al. (CN 108313987 A), see attached translation document, in view of Chung et al. (US 2019/0013368 A1), hereinafter as Chung2.

18.	Regarding Claim 11, Ujiie and Zhang disclose the photodetector according to claim 9.
Ujiie and Zhang do not disclose wherein the lower and upper electrodes are formed in any one structure of CuAlO2/Ag/CuAlO2, ITO/Ag/ITO, ZnO/Ag/ZnO, ZnS/Ag/ZnS, TiO2/Ag/TiO2, ITO/Au/ITO, WO3/Ag/WO3, and MoO3/Ag/MoO3 as multilayer structures.
	Chung2 discloses wherein the lower and upper electrodes are formed in any one structure of CuAlO2/Ag/CuAlO2, ITO/Ag/ITO, ZnO/Ag/ZnO, ZnS/Ag/ZnS, TiO2/Ag/TiO2, ITO/Au/ITO, WO3/Ag/WO3, and MoO3/Ag/MoO3 as multilayer structures (see [0071] “the second electrode 215 may be formed of (“may at least partially comprise”) Al, Ag, Mo, AlNd, Mo/Al/Mo, TiN, ITO/Ag/ITO, ITO/Al/ITO, ITO/Mo/ITO, or the like” and [0073] “the first electrode 223 may be formed of (“may at least partially comprise”) Al, Ag, Mo, AlNd, Mo/Al/Mo, TiN, ITO/Ag/ITO, ITO/Al/ITO, ITO/Mo/ITO or the like” Both selected as ITO/Ag/ITO).
	The lower and upper electrode material of Chung2 is incorporated as the lower and upper electrode material of Ujiie and Zhang.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the lower and upper electrodes are formed in any one structure of CuAlO2/Ag/CuAlO2, ITO/Ag/ITO, ZnO/Ag/ZnO, ZnS/Ag/ZnS, TiO2/Ag/TiO2, ITO/Au/ITO, WO3/Ag/WO3, and MoO3/Ag/MoO3 as multilayer structures as taught by Chung2 as wherein the lower and upper electrodes are formed in any one structure of CuAlO2/Ag/CuAlO2, ITO/Ag/ITO, ZnO/Ag/ZnO, ZnS/Ag/ZnS, TiO2/Ag/TiO2, ITO/Au/ITO, WO3/Ag/WO3, and MoO3/Ag/MoO3 as multilayer structures Ujiie and Zhang because the combination provides transparent electrode material which prevents incident light from being transmitted and lost and provides current to the photodetector device (see Chung2 [0071, 0073]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known lower and upper electrode material for another in a similar device where the materials are provided as alternatives to obtain predictable results (see Chung 2 [0071, 0073]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818